Citation Nr: 9908911	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension and coronary artery 
disease, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for bladder cancer, to 
include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a back disorder, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971, and from August 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the claims listed 
above.  The veteran filed a timely appeal to these adverse 
determinations.  The veteran's claims file was subsequently 
transferred to the Louisville, Kentucky RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In an October 1978 rating decision, the RO originally 
denied the veteran's claim for service connection for PTSD, 
then described as a "nervous condition"; this decision was 
subsequently upheld in a RO rating decision dated in May 
1981, and affirmed by the Board in a decision dated in 
October 1986.

3.  The evidence received since the Board's October 1986 
decision, while new, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran has not presented competent evidence that his 
current cardiovascular disorder, to include hypertension and 
coronary artery disease, is etiologically related to his 
military service, to include alleged exposure to Agent 
Orange.

5.  The veteran has not presented competent evidence that his 
current bladder cancer is etiologically related to his 
military service, to include alleged exposure to Agent 
Orange.

6.  The veteran has not presented competent evidence that his 
current back disorder is etiologically related to his 
military service, to include alleged exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  The October 1986 Board decision denying service 
connection for an acquired psychiatric disorder, to include 
PTSD, is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).

2.  Evidence received since the October 1986 Board decision 
is not new and material, and the claim for service connection 
for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  The veteran's claim for service connection for a 
cardiovascular disorder, to include hypertension and coronary 
artery disease, to include as secondary to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim for service connection for bladder 
cancer, to include as secondary to Agent Orange exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim for service connection for a back 
disorder, to include as secondary to Agent Orange exposure, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim for Service 
Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

In an October 1978 rating decision, the RO initially denied 
the veteran's claim for a "nervous condition" on the basis 
that his only diagnosed mental disorder was an immature 
personality, which was a constitutional or developmental 
abnormality for which service connection was not available. 

Evidence considered in October 1978 rating decision included 
the following:  treatment records dated in August 1968 from 
St. Joseph Hospital, showing treatment for "nerves"; 
service medical records, which showed initial treatment at 
the Mental Hygiene Clinic 5 days after entering service, with 
a diagnosis of immature personality and subsequent treatment 
in October 1969 for complaints of nerves and anxiety; and a 
VA discharge summary dated in September 1978, which indicated 
a diagnosis of adult situational reaction with depression 
following a fight with his girlfriend.

A subsequent RO rating decisions in May 1981 again denied the 
veteran's claim for service connection for a "nervous 
disorder," described by the veteran as "delayed stress 
syndrome."  Evidence considered at that time included the 
evidence described above, as well as service medical records 
from the veteran's second period of military service, which 
showed a single diagnosis of adjustment disorder with anxious 
mood.

This denial was subsequently affirmed in an October 1986 
Board decision, which explicitly denied service connection 
for PTSD on the basis that no definitive and objectively-
supported diagnosis of PTSD had been rendered.  Evidence 
considered at the time of this Board decision included the 
evidence described above, as well as VA treatment records, 
which indicated that the veteran was seen in September 1979 
following a suicidal gesture with a diagnosis of adjustment 
reaction and anxiety reaction and seen following an attempted 
suicide in August 1981.  No mental disorder was diagnosed at 
that time.

The Board also considered the report of a VA psychiatric 
examination conducted in March 1982.  Following this 
examination, the examiner stated that "[d]espite [the fact 
that the] veteran did not itemize point by point the symptoms 
related to the post-traumatic stress delay syndrome, he gave 
[a] history compatible with post-traumatic delay stress 
syndrome."

Also considered by the Board was the report of a VA social 
and industrial survey conducted in September 1985.  Although 
a diagnosis was not rendered, the examiner did note that some 
symptoms were suggestive of PTSD.

Also of record is the report of a subsequent VA psychiatric 
examination conducted in October 1985.  At that time, the 
examiner noted that the veteran reported many of the criteria 
that are characteristic of PTSD, but that it appeared that 
the veteran had exaggerated some of the details, and had 
possibly fabricated others using a lot of his imagination.  
It was noted that he admitted to having an imaginary friend 
with whom he communicated, and to hearing voices that 
criticized and praised his actions.  The examiner stated that 
the veteran had a predisposition toward a personality 
disorder at the time of recruitment, and refused to 
acknowledge the fact that he had a problem which he was 
partially responsible for.  He also noted that the veteran's 
indulgence in alcohol and possibly drugs created more of a 
deviation from normal acceptable behavior.  The examiner 
rendered an Axis I diagnosis of schizophrenia, 
undifferentiated type, chronic, in remission, and an Axis II 
diagnosis of borderline personality disorder.

That same month, the veteran underwent a VA psychological 
examination.  The examiner noted that the veteran was in a 
state of remission from a psychotic pattern of behavior, with 
thoughts that were often disordered and irrational.  He 
diagnosed schizophrenic reaction, paranoid type, in 
remission.

Finally, the Board considered various statements submitted by 
the veteran, including statements received in January and May 
1986, in which he stated his belief that he was suffering 
from PTSD as a result of his experiences in the Republic of 
Vietnam.

The veteran was notified of the Board's determination by a 

